DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the steps can be performed by a person skill in the art in his or her mind by observing the data, determining a characteristic in his/her mind during the observation and processing said data using the characteristic in any way through the mental processes. Furthermore, the claimed invention is directed to a method of processing data and an imaging system having a controller for processing data without significantly more. The claim(s) recite(s) acquiring datasets, determining a characteristic and processing the data based on said characteristic. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea since the claimed steps can be performed by a processor in a computer as a generic computer element, wherein the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method steps are only process data which is a well-understood, routine, conventional computer function as recognized by the court decisions listed in MPEP § 2106.05(d)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 12-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Fenchel et al. (US 2013/0320973 A1).
With respect to claim 1, Fenchel discloses a method of processing data from a hybrid PET-MR imaging system, the method comprising: acquiring a positron emission tomographic (PET) dataset over a time period (see paragraph 0047), wherein the PET dataset is affected by a quasi-periodic motion of a patient (see paragraph 0057 disclosing the respiratory cycle considered as the quasi-periodic motion); acquiring magnetic resonance (MR) data during the time period such that an acquisition time of the MR data relative to the PET dataset is known (see paragraph 0047); determining a characteristic of patient motion based on the PET dataset; and processing the MR data based on the characteristic of patient motion (see paragraphs 0060-0062, 0077 and 0080 disclosing respiratory gating cycle data with a particular amplitude determined).    
With respect to claims 2 and 14, Fenchel discloses the characteristic of patient motion is a gating signal (see paragraphs 0060-0062, 0077 and 0080), wherein the gating signal describes the quasi-periodic motion of the patient apparent in the PET dataset (see paragraph 0057 disclosing the respiratory cycle considered as the quasi-periodic motion).  
With respect to claims 4 and 16, Fenchel discloses the gating signal indicates a phase of the quasi-periodic motion of the patient (see paragraphs 0057-0060).  
With respect to claim 5, Fenchel discloses the gating signal indicates an amplitude of the quasi-periodic motion of the patient (see paragraphs 0057-0060).   
With respect to claim 6, Fenchel discloses the gating signal describes respiratory motion of the patient or cardiac motion of the patient (see paragraphs 0057-0060 describing respiratory cycle and paragraph 0080 applying the same to cardiac cycle).  
With respect to claims 7 and 17, Fenchel discloses acquiring the MR data includes acquiring MR raw data over each of multiple MR pulse sequences conducted throughout the time period (see paragraphs 0052-0055 disclosing the sequences applied throughout the time period and see Figure 3 showing the k-space data considered as the claimed raw data before it is processed), and wherein the PET dataset includes continuously acquiring PET data over the time period (see paragraph 0125).  
With respect to claim 8, Fenchel discloses each of the multiple MR pulse sequences are identical (see paragraph 0054 and 0067 disclosing the use of the same sequence, hence identical, in intermittent manner or repeated multiple times).  
With respect to claim 9, Fenchel discloses the PET dataset and the MR data correspond to a bed position, and wherein the gating signal corresponds to the bed position (see paragraphs 0065, 0116-0117 disclosing the data corresponding on the position of the organ that is located within the patient placed on the patient’s table as discussed in paragraph 0099 hence considered as data and gating corresponding to a bed position).   
With respect to claims 12 and 20, Fenchel discloses the characteristic of patient motion is a set of motion vectors indicating optical flow motion of the PET dataset (see paragraph 0052 disclosing the dataset vectors including the motion vectors in the volume hence optical flow motion). 
With respect to claim 13, Fenchel discloses a hybrid PET-MR imaging system comprising (see Figure 1): a positron emission tomographic (PET) imaging portion configured to generate PET data of a patient (see PET detector #4 and PET imaging unit #8); a magnetic resonance (MR) imaging portion configured to generate MR data of the patient (see MRT detector #2 and MRT imaging unit #7); a controller configured to (control unit #11): acquire a PET dataset over a time period from the PET imaging portion (see paragraph 0047), wherein the PET dataset is affected by a quasi-periodic motion of the patient (see paragraph 0057 disclosing the respiratory cycle considered as the quasi-periodic motion); acquire MR data with the MR imaging portion during the time period such that an acquisition time of the MR data relative to the PET dataset is known (see paragraph 0047); determine a characteristic of patient motion based on the PET dataset; and process the MR data based on the characteristic of patient motion (see paragraphs 0060-0062, 0077 and 0080 disclosing respiratory gating cycle data with a particular amplitude determined).   
With respect to claim 18, Fenchel discloses a bed configured to support the patient being imaged by the PET imaging portion and the MR imagining portion and further configured to occupy a plurality of bed positions (patient table #5, see paragraphs 0099 and 0140); wherein the PET dataset and the MR data correspond to one of the plurality of bed positions, and wherein the gating signal corresponds to the one of the plurality of bed positions (see paragraphs 0065, 0116-0117 disclosing the data corresponding on the position of the organ that is located within the patient placed on the patient’s table as discussed in paragraph 0099 hence considered as data and gating corresponding to a bed position).  
With respect to claim 19, Fenchel discloses the characteristic of patient motion is a gating signal that describes a respiratory phase of the patient derived from the PET dataset (see paragraphs 0057-0060), and wherein processing the MR data based on the gating signal includes selecting the MR data that has a corresponding phase percent and acquisition time (see paragraphs 0057-0060).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fenchel et al. (US 2013/0320973 A1) in view of Kesner (US 2019/0000408 A1).
With respect to claims 3 and 15, Fenchel discloses the gating signal is retrospectively determined from the PET data (see paragraphs 0060-0062). Furthermore, Fenchel discloses the claimed invention as stated above except for specifying that the step of gating signal is retrospectively determined from the PET data by using principal component analysis. However, Kesner discloses the step wherein the gating signal is retrospectively determined from the PET data (as also disclosed by Fenchel) using principal component analysis (see paragraphs 0048-0051). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have the gating signal retrospectively determined from the PET data by using principal component analysis as taught by Kesner with Fenchel’s PET method for the purpose of disclosing one of the known methods to obtain the characterization of the amplitude of patient motion during the medical imaging process creating an optimized and improve image generation process (see paragraphs 0008-0013) that will allow to obtain more reliable image data where the motion artifacts can be corrected.    

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fenchel et al. (US 2013/0320973 A1) in view of Weissler et al.  (US 2016/0161578 A1).
With respect to claim 10, Fenchel discloses the claimed invention as stated above except for the step wherein a common reference clock is used for acquiring the PET dataset and the MR data. However, Weissler discloses a common reference clock is used for acquiring the PET dataset and the MR data (see Abstract and paragraphs 0047, 0058 and 0082). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a common reference clock is used for acquiring the PET dataset and the MR data. as taught by Weissler with Fenchel’s method for the purpose of reducing the interference between the different modules as disclosed by Weissler (see Abstract and paragraph 0082 -0083). 
With respect to claim 11, Fenchel discloses the characteristic of patient motion is a gating signal that describes a respiratory phase of the patient derived from the PET dataset (see paragraphs 0057-0060), and wherein processing the MR data based on the gating signal includes selecting the MR data that has a corresponding phase percent and acquisition time (see paragraphs 0057-0060).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different hybrid systems that combine PET devices with other imaging modalities for imaging a patient wherein the hybrid device is used for imaging a patient under motion including by breathing or imaging a patient through heart cycles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley K. Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 3793